Citation Nr: 1217218	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-23 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent post operative right anterior cruciate ligament tear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from February 1986 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011). 

Service connection was granted for the right knee disability in 1978, and a 20 percent rating has been in effect since February 2000.  The current claim for increase was filed in March 2007.  During the period on appeal, temporary total ratings based on surgical treatment necessitating convalescence were assigned from October 30, 2007, to October 31, 2007, and from January 8, 2008, to March 31, 2008.  

The Veteran has argued that another examination of her knee is in order because her right knee disability is more severe than is reflected on the most recent VA examination conducted in January 2010.  She has stated that the opinions expressed in the examination do not reflect her current discomfort, instability and knee pain.  She noted that her treating doctor has stated that she is a candidate for knee replacement but that she is too young for this procedure at present.  In April 2012 argument, the Veteran's representative urges that another examination be conducted as the January 2010 VA examination was inadequate for rating purposes.  Specifically, he urges that the examination did not contain an opinion as to the severity of the right knee disability nor did the findings conform with DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has reviewed the January 2010 VA examination report and the Veteran's assertions.  The Board observes that while the purpose of the examination was to determine the current level of her right knee disability, the examination did not address the Veteran's scarring or other relevant matters in sufficient detail to determine whether an increased rating or separate rating is warranted.  The examination did contain the observation that there was degenerative arthritis of the knee and a passing reference to scarring.  As the Veteran has urged that the knee is symptomatic and painful on a routine basis, this should be considered in her evaluation.  Thus, remand for a VA examination is necessary. 

Inasmuch as the Veteran's right knee disability is currently rated based on instability and recurrent subluxation under Diagnostic Code 5257, it is possible to award a separate rating based upon arthritis.  The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (August 14, 1998).  Relevant findings should be made on examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and extent of disability of the right knee, to include the surgical scarring.  If feasible, this examination should be conducted by a different VA examiner than the one who conducted the January 2010 VA examination.  The Veteran's claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should provide the measurements of the Veteran's knee scars, and indicate for each scar whether it is deep (associated with underlying soft tissue damage), superficial, unstable, painful, and/or causes limitation of motion, and any other symptomatology associated with the scars. 

All indicated studies, including X-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also determine if there is lateral instability or recurrent subluxation that is slight, moderate or severe.  In addition, the examiner should determine if the Veteran's knee locks and if so, the frequency of the locking. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any comorbid nonservice-connected disorders. 

The examiner should also provide an opinion concerning the impact of the service-connected right knee disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided. 

2.  The RO or the AMC also should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


